Per Curiam,
The learned trial judge very properly refused requests for binding instructions from both parties. The testimony tending to prove defendant company’s negligence was abundantly sufficient to require its submission to the jury; and that relating to plaintiff’s alleged contributory negligence was not of such a character as to justify the court in withdrawing the case from the jury.
The charge as a whole was quite as favorable to the company as it could reasonably ask. The rights and duties of both parties were carefully explained in well guarded language. This was not the case of a traveler voluntarily assuming the risk of known danger. The modification of that doctrine sought by defendant’s fifth request for instructions, cannot be regarded as proper. Discussion of the questions involved would serve no useful purpose.’ The case was well tried and defendant has no just cause of complaint.
Judgment affirmed.